Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to at least the independent claims 1, 10 and 14, the applicant’s remarks directed at the 35 USC 102/103 rejections are moot in view of an updated search and new grounds of rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the amended limitations of at least the independent claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al., (US Pub 20070220614 previously made of record) in view of Bridges et al., (US Pub 20060268362).
Claim 1: Ellis discloses a non-transitory machine readable medium storing instructions executable by a processor [p0058] to: 
receive a request to perform a document processing job comprising a plurality of actions [e.g. SCAN and Deposit [i.e. save/store], p0128-0129]; 
capture a biometric user characteristic associated with the request to perform the document processing job, via a biometric authentication component [robust user identification data collection and security techniques and apparatus are provided, such as biometric inputs for confirming user identity ... terminal devices can comprise firmware operated processors coupled to a keypad, a scanner and available identification inputs, such as an automated digital camera or other biometric input ... Document images are captured from a scanner 206. A biometric input device 207 can be included, at least with a camera and optional adapted for imaging a fingerprint or iris image, p0059, p0107 & p0119]; and 
create a log entry comprising the biometric user characteristic and a plurality of details associated with the action of the document processing job [the system generates and can report a complete authentication audit trail by chronological history and active party (user, etc.) for each protected document or record in the system. The audit trail history preferably includes, among other possible data fields, when document was deposited, by whom it was deposited, the identification parameters from the depositor (submitter), and the transactions that have been performed with the document ... e.g. During the deposit process, additional pieces of information can be inserted automatically. These preferably include the time, date, scan location, account number or any other key piece of information which is generated during the transaction process, and are inserted as metadata together with the document or file data. The system applies a Digital Signature code. In the case of a document image, the image data can also be invisibly marked by applying a digital watermark seal, namely a steganographic alteration that is discernable by an algorithm programmed to find it, but otherwise is substantially undetectable. The system embeds and tags each individual document or record with this information to provide evidence of its source and authenticity as stored in the user's account ... Identification can be facilitated by biometric identification information inputs and associated programmed processes and data storage by which biometric particulars of users (e.g., thumb or fingerprints, picture image, iris scan, retina scan, etc.) can be recorded for each user identification [interpreted as entries for the audit trail] and used at a later point to test whether the same biometric results are obtained from an unknown person attempting to log in under the user's identification (potentially making unauthorized use of a user card and PIN or password). The biometric measurement information can be stored in memory and indexed to the user's identity or carried by the user's smartcard user card, p0100, p0129-0131 & p0154].
Ellis does not explicitly call the document processing a job.
Bridges discloses in a related system from the same field of endeavor [Abstract] where it is well-known a document processing job includes a scan job and storage of the scanned document data [the multi-function module 110, the multi-function module 110 includes a database 118 that is operable to store documents, print jobs, and the like, that are created by the module 110 and/or received via the network 114 and the network interface 124. For instance, the database 118 may store print jobs received by the module 110 from computers in communication with the module 110 via the network 114, and store documents scanned by the module 110 with the aid of the scanner module 128, p0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have recognized in Ellis that a scan and deposit process is representative of a document processing job as taught by Bridges because it allows for a document processing process for storing a document in a protected digital form as discussed by Bridges in at least paragraph 0008.

Claim 2: Ellis in view of Bridges discloses the non-transitory machine readable medium of claim 1, wherein the biometric user characteristic associated with the request comprises a photo of a user who creates the request to perform the document processing job captured by a camera comprising the biometric authentication component [the terminals for the system employ document scanners and user identification facilities such as keypads, cameras, biometric readers and the like ... at least a subset of terminals arranged for user access can have one or more of a keypad, full keyboard, a reader for accepting user cards (such as a magnetic stripe or smartcard), or a biometric data collection unit such as fingerprint reader, iris scanner or other camera device for visual input ... A biometric input device 207 can be included, at least with a camera and optional adapted for imaging a fingerprint or iris image, p0035, p0074 & p0119].

Claim 3: Ellis in view of Bridges discloses the non-transitory machine readable medium of claim 1, wherein the plurality of details associated with the document processing job comprise one or multiple of the following: a job type, a document type, a date of the request, a time of the request, a device identifier, and a user identifier [the documents and records that are deposited, withdrawn, transferred, viewed and authenticated advantageously are limited to fixed content documents only, often carrying some sort of identification, value or information about a particular person who is the subject ... robust user identification data collection and security techniques and apparatus are provided, such as biometric inputs for confirming user identity ... A non-limiting collection of examples of documents of this type may include signed contacts, birth certificates, passports, medical records, prescriptions, deeds and mortgages, liens, tax returns, diplomas and transcripts, commercial and professional licenses, certificates of inspection, audited financial reports, government-issued documents, statements of account, bills, insurance and medical information, test results, and many others, p0059-0062].

Claim 4: Ellis in view of Bridges discloses the non-transitory machine readable medium of claim 1, wherein the instructions to capture the biometric user characteristic further comprise instructions to authenticate a user associated with the biometric user characteristic via the biometric authentication component [A network of terminals having input and output means [i.e. authentication component] are employed to interface with users who are subjected to password and other security steps ... robust user identification data collection and security techniques and apparatus are provided, such as biometric inputs for confirming user identity ... terminal devices can comprise firmware operated processors coupled to a keypad, a scanner and available identification inputs, such as an automated digital camera or other biometric input ... Document images are captured from a scanner 206. A biometric input device 207 can be included, at least with a camera and optional adapted for imaging a fingerprint or iris image, p0059, p0107 & p0119].

Claim 5: Ellis in view of Bridges discloses the non-transitory machine readable medium of claim 4, wherein the instructions to authenticate the user associated with the biometric user characteristic comprise instructions to compare the biometric user characteristic to a stored biometric user characteristic associated with a user profile for a user who creates the request to perform the document processing job [The comparison of an iris scan or fingerprint or similar biometric with previous measurements stored in a trusted identification database (or better yet a combination of several such identity checks) can provide a high level of assurance. Therefore, at least a subset of terminals arranged for user access can have one or more of a keypad, full keyboard, a reader for accepting user cards (such as a magnetic stripe or smartcard), or a biometric data collection unit such as fingerprint reader, iris scanner or other camera device for visual input ... The user's biometrics can be measured initially and again when logging on at a late time, to provide measurement data in a trusted identification database containing authorization references 138 ... A responsibility of the authentication function is to verify and validate the identity of each user logging into the system, which together with predetermined rights established by a document submitter define the extent of authorization of the user to review, print or handle documents or data. For this purpose, user profiles are established and managed. These profiles can include passwords, digital signature techniques, digital certificates and encryption keys (symmetric or asymmetric public/private pairs), p0074-0076].

Claim 6: Ellis in view of Bridges discloses the non-transitory machine readable medium of claim 1, wherein the biometric authentication component comprises one or multiple of the following: a camera, a fingerprint reader, a hand geometry scanner, an ocular scanner, a signature pad, and a voice capture component [Document images are captured from a scanner 206. A biometric input device 207 can be included, at least with a camera and optional adapted for imaging a fingerprint or iris image, p0059, p0107 & p0119].

Claim 7: Ellis in view of Bridges discloses the non-transitory machine readable medium of claim 1, wherein the document processing job comprises insertion of a watermark associated with the biometric user characteristic into a document associated with the document processing job [The audit trail history preferably includes, among other possible data fields, when document was deposited, by whom it was deposited, the identification parameters from the depositor (submitter), and the transactions that have been performed with the document. Any associated or embedded digital signature and digital watermark applied to the document can be discerned and reported ... In the case of a document image, the image data can also be invisibly marked by applying a digital watermark seal, namely a steganographic alteration that is discernable by an algorithm programmed to find it, but otherwise is substantially undetectable. The system embeds and tags each individual document or record with this information to provide evidence of its source and authenticity as stored in the user's account, p0100 & p0129].

Claim 14: Ellis discloses a system comprising: 
a processor; and a memory storing instructions executable by the processor [Figure 1, p0070] to:  
capture a biometric user characteristic associated with a user [robust user identification data collection and security techniques and apparatus are provided, such as biometric inputs for confirming user identity ... terminal devices can comprise firmware operated processors coupled to a keypad, a scanner and available identification inputs, such as an automated digital camera or other biometric input, p0059, p0107 & p0119]; 
authenticate the user according to the biometric user characteristic [robust user identification data collection and security techniques and apparatus are provided, such as biometric inputs for confirming user identity ... terminal devices can comprise firmware operated processors coupled to a keypad, a scanner and available identification inputs, such as an automated digital camera or other biometric input ... Document images are captured from a scanner 206. A biometric input device 207 can be included, at least with a camera and optional adapted for imaging a fingerprint or iris image, p0059, p0107 & p0119]; 
receive a request to perform a document processing job on a document from the user, the document processing job comprising a plurality of actions [e.g. SCAN and Deposit [i.e. save/store], p0128-0129]; and for 
each action of the document processing job, create a log entry comprising the biometric user characteristic and a plurality of details associated with the action of the document processing job [the system generates and can report a complete authentication audit trail by chronological history and active party (user, etc.) for each protected document or record in the system. The audit trail history preferably includes, among other possible data fields, when document was deposited, by whom it was deposited, the identification parameters from the depositor (submitter), and the transactions that have been performed with the document ... e.g. During the deposit process, additional pieces of information can be inserted automatically. These preferably include the time, date, scan location, account number or any other key piece of information which is generated during the transaction process, and are inserted as metadata together with the document or file data. The system applies a Digital Signature code. In the case of a document image, the image data can also be invisibly marked by applying a digital watermark seal, namely a steganographic alteration that is discernable by an algorithm programmed to find it, but otherwise is substantially undetectable. The system embeds and tags each individual document or record with this information to provide evidence of its source and authenticity as stored in the user's account ... Identification can be facilitated by biometric identification information inputs and associated programmed processes and data storage by which biometric particulars of users (e.g., thumb or fingerprints, picture image, iris scan, retina scan, etc.) can be recorded for each user identification [interpreted as entries for the audit trail] and used at a later point to test whether the same biometric results are obtained from an unknown person attempting to log in under the user's identification (potentially making unauthorized use of a user card and PIN or password). The biometric measurement information can be stored in memory and indexed to the user's identity or carried by the user's smartcard user card, p0100, p0129-0131 & p0154].
Ellis does not explicitly call the document processing a job.
Bridges discloses in a related system from the same field of endeavor [Abstract] where it is well-known a document processing job includes a scan job and storage of the scanned document data [the multi-function module 110, the multi-function module 110 includes a database 118 that is operable to store documents, print jobs, and the like, that are created by the module 110 and/or received via the network 114 and the network interface 124. For instance, the database 118 may store print jobs received by the module 110 from computers in communication with the module 110 via the network 114, and store documents scanned by the module 110 with the aid of the scanner module 128, p0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have recognized in Ellis that a scan and deposit process is representative of a document processing job as taught by Bridges because it allows for a document processing process for storing a document in a protected digital form as discussed by Bridges in at least paragraph 0008.

Claim(s) 10-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al., (US Pub 20070220614 previously made of record) in view of Ferlitsch et al., (US Pub 20050259289).
Claim 10: Ellis discloses a method comprising: 
receiving a request to perform a document processing job comprising printing a by a device [e.g. Printer 205 is provided for hardcopy document printout, receipts and logs ... Having previously placed a document into the account, the user has the option via the user interface to select to WITHDRAW a copy of any document from the account for example to print a copy, p0119 & p0132]; 
capturing, by the device, a biometric user characteristic from a user associated with the request to perform the document processing job [robust user identification data collection and security techniques and apparatus are provided, such as biometric inputs for confirming user identity ... terminal devices can comprise firmware operated processors coupled to a keypad, a scanner and available identification inputs, such as an automated digital camera or other biometric input ... Having previously placed a document into the account, the user has the option via the user interface to select to WITHDRAW a copy of any document from the account for example to print a copy or to download a copy of the file or a copy of the document image to an access device such as a portable storage device (e.g., flash memory), a PDA or another device that the user may have and for which facilities are provided for connecting to the terminal device, p0059, p0107 & p0119]; and 
performing the document processing job, including printing a hardcopy of the document in which a watermark of the biometric user characteristic is encoded [e.g. During the deposit process, additional pieces of information can be inserted automatically. These preferably include the time, date, scan location, account number or any other key piece of information which is generated during the transaction process, and are inserted as metadata together with the document or file data. The system applies a Digital Signature code. In the case of a document image, the image data can also be invisibly marked by applying a digital watermark seal, namely a steganographic alteration that is discernable by an algorithm programmed to find it, but otherwise is substantially undetectable. The system embeds and tags each individual document or record with this information to provide evidence of its source and authenticity as stored in the user's account ... Identification can be facilitated by biometric identification information inputs and associated programmed processes and data storage by which biometric particulars of users (e.g., thumb or fingerprints, picture image, iris scan, retina scan, etc.) can be recorded for each user identification [interpreted as entries for the audit trail] and used at a later point to test whether the same biometric results are obtained from an unknown person attempting to log in under the user's identification (potentially making unauthorized use of a user card and PIN or password). The biometric measurement information can be stored in memory and indexed to the user's identity or carried by the user's smartcard user card, p0100, p0129-0131 & p0154].
Ellis does not explicitly call the document processing a job or where the printed document includes an encoded biometric user characteristic.
Ferlitsch discloses in a relates system from the same field of endeavor [Abstract] where it is well-known a document processing job includes a print job [Abstract] and where the printed document includes an encoded biometric user characteristic [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have recognized in Ellis that a scan and deposit process is representative of a document processing job as taught by Ferlitsch because it allows for a document processing process for rendering a processed document as a print job to include biometric characteristic information encoded therein to improve document security as discussed by Ferlitsch in at least paragraphs 0034 and 0053.

Claim 11: Ellis in view of Ferlitsch discloses the method of claim 10, wherein the document processing job further comprises one or multiple of the following: a copy operation, a scan operation, a transmission operation, and a print operation [e.g. Scan, Deposit, Withdraw, Transfer, p0128-0133].

Claim 12: Ellis in view of Ferlitsch discloses the method of claim 10.
Ellis appears to fail to explicitly disclose wherein the watermark of the biometric user characteristic is encoded within the printed hardcopy of the document as a scannable code.
Ferlitsch discloses wherein the watermark of the biometric user characteristic is encoded within the printed hardcopy of the document as a scannable code [The print job generation system 302 may a fingerprinted print job with the fingerprint image in a format such as a barcode, alpha-numeric text, watermark, font set, and steganographic image ... Step 712 generates a hardcopy of the document, with the fingerprint image, p0047, p0053 & p0151].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Ellis the support whereby the watermark of the biometric user characteristic is encoded within the printed hardcopy of the document as a scannable code as disclosed by Ferlitsch because it allows for easier verification of the document’s security.

Claim 19: Ellis in view of Ferlitsch discloses the method of claim 10.
Ellis appears to fail to disclose wherein the watermark of the biometric user characteristic is encoded within a post-rendered electronic version of the document in which the document has been translated into printer control instructions for printing. 
 Ferlitsch discloses wherein the watermark of the biometric user characteristic is encoded within a post-rendered electronic version of the document in which the document has been translated into printer control instructions for printing [The print job generation system 302 supplies the print job and fingerprint image in a format such as a journaled print job, page description language (PDL), such a printer control language (PCL), PostScript (PS), or PDF, machine-dependent raster image data, or machine independent/bitmap data, such as TIFF, p0038].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Ellis the support wherein the watermark of the biometric user characteristic is encoded within a post-rendered electronic version of the document in which the document has been translated into printer control instructions for printing as taught by Ferlitsch because it allows the printing system to properly rasterize the image data.

Claim 20: Ellis in view of Ferlitsch discloses the method of claim 10.
Ellis discloses wherein the document processing job further comprises a plurality of actions [e.g. SCAN and Deposit [i.e. save/store], p0128-0129], and the method further comprises: for each action of the document processing job, creating a log entry comprising the biometric user characteristic and a plurality of details associated with the action of the document processing job [the system generates and can report a complete authentication audit trail by chronological history and active party (user, etc.) for each protected document or record in the system. The audit trail history preferably includes, among other possible data fields, when document was deposited, by whom it was deposited, the identification parameters from the depositor (submitter), and the transactions that have been performed with the document ... e.g. During the deposit process, additional pieces of information can be inserted automatically. These preferably include the time, date, scan location, account number or any other key piece of information which is generated during the transaction process, and are inserted as metadata together with the document or file data. The system applies a Digital Signature code. In the case of a document image, the image data can also be invisibly marked by applying a digital watermark seal, namely a steganographic alteration that is discernable by an algorithm programmed to find it, but otherwise is substantially undetectable. The system embeds and tags each individual document or record with this information to provide evidence of its source and authenticity as stored in the user's account ... Identification can be facilitated by biometric identification information inputs and associated programmed processes and data storage by which biometric particulars of users (e.g., thumb or fingerprints, picture image, iris scan, retina scan, etc.) can be recorded for each user identification [interpreted as entries for the audit trail] and used at a later point to test whether the same biometric results are obtained from an unknown person attempting to log in under the user's identification (potentially making unauthorized use of a user card and PIN or password). The biometric measurement information can be stored in memory and indexed to the user's identity or carried by the user's smartcard user card, p0100, p0129-0131 & p0154].  

Claim(s) 16-18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al., (US Pub 20070220614 previously made of record) in view of Bridges et al., (US Pub 20060268362) and in further view of Ferlitsch et al., (US Pub 20050259289).
Claim 16: Ellis in view of Bridges discloses the non-transitory machine readable medium of claim 1.
Ellis discloses printing the document [the user has the option via the user interface to select to WITHDRAW a copy of any document from the account for example to print a copy, p0132].
Ellis does not explicitly call the document processing a job and where a watermark of the biometric user is encoded in the hardcopy.  
Bridges discloses where it is well-known a document processing job includes a print job [the multi-function module 110, the multi-function module 110 includes a database 118 that is operable to store documents, print jobs, and the like, that are created by the module 110 and/or received via the network 114 and the network interface 124 ... The printer module 126 includes, for example, the necessary hardware and/or software that allow the multi-function module 110 to print documents, including those submitted to the multi-function module 110 via a network 114 and a network interface 124, and those stored local to module 110, p0030-0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have recognized in Ellis that a print process is representative of a document processing job as taught by Bridges because it allows for a document processing process for printing a protected digital document as discussed by Bridges in at least paragraph 0034.
Bridges does not appear to disclose where a watermark of the biometric user is encoded in the hardcopy.  
  Ferlitsch discloses in a relates system from the same field of endeavor [Abstract] where it is well-known a document processing job includes a print job [Abstract] and where the printed document includes an encoded biometric user characteristic [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have recognized in Ellis in view of Bridges that a scan and deposit process is representative of a document processing job as taught by Ferlitsch because it allows for a document processing process for rendering a processed document as a print job to include biometric characteristic information encoded therein to improve document security as discussed by Ferlitsch in at least paragraphs 0034 and 0053.

Claim 17: Ellis in view of Bridges and Ferlitsch discloses the non-transitory machine readable medium of claim 16.
Neither Ellis nor Bridges appear to explicitly disclose wherein the watermark of the biometric user characteristic is encoded within a post-rendered electronic version of the document in which the document has been translated into printer control instructions for printing.  
Ferlitsch discloses wherein the watermark of the biometric user characteristic is encoded within a post-rendered electronic version of the document in which the document has been translated into printer control instructions for printing [The print job generation system 302 supplies the print job and fingerprint image in a format such as a journaled print job, page description language (PDL), such a printer control language (PCL), PostScript (PS), or PDF, machine-dependent raster image data, or machine independent/bitmap data, such as TIFF, p0038].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Ellis in view of Bridges the support wherein the watermark of the biometric user characteristic is encoded within a post-rendered electronic version of the document in which the document has been translated into printer control instructions for printing as taught by Ferlitsch because it allows the printing system to properly rasterize the image data.

Claim 18: Ellis in view of Bridges and Ferlitsch discloses the non-transitory machine readable medium of claim 16.
Neither Ellis nor Bridges appears to explicitly disclose wherein the watermark of the biometric user characteristic is encoded within the printed hardcopy of the document as a scannable code.  
Ferlitsch discloses wherein the watermark of the biometric user characteristic is encoded within the printed hardcopy of the document as a scannable code [The print job generation system 302 may a fingerprinted print job with the fingerprint image in a format such as a barcode, alpha-numeric text, watermark, font set, and steganographic image ... Step 712 generates a hardcopy of the document, with the fingerprint image, p0047, p0053 & p0151].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Ellis in view of Bridges the support whereby the watermark of the biometric user characteristic is encoded within the printed hardcopy of the document as a scannable code as disclosed by Ferlitsch because it allows for easier verification of the document’s security.

Claims 21-23: the system herein have been executed or performed by the medium of claims 16-18 and are therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Azanza Ladron et al., (US Pub 20200364428) discloses encoding biometric data into a document.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672